Appeal from a judgment of the Supreme Court (Feldstein, J.), entered July 31, 2000 in Franklin County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition as moot.
Petitioner commenced this proceeding challenging his placement in a double-bunk cell in view of alleged threats made against him by other inmates. Inasmuch as petitioner had been transferred to a single-bunk facility, Supreme Court granted respondents’ motion to dismiss the petition as moot. This appeal ensued. We reject petitioner’s contention that the circumstances of this case bring it within the exception to the mootness doctrine (see, Matter of Allah v Goord, 257 AD2d 932). His assertion that he could someday be moved back to a double-bunk facility is speculative (see, Matter of Garcia v Kuhlmann, 205 AD2d 1025). In any event, housing issues will not typically evade review inasmuch as a grievance process is available at each correctional facility (see, Matter of McKenna v Goord, 245 AD2d 1074, lv denied 91 NY2d 812).
Cardona, P. J., Crew III, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.